UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
MECHELE R. PARKER,             )
                               )
               Plaintiff,      )
                               )
          v.                   )    Civ. Action No. 17-520 (EGS)
                               )
Gordon Hartogensis, 1          )
                               )
               Defendant.      )
                               )

                              ORDER

     On January 7, 2019, the Court referred this case to a

Magistrate Judge for a Report and Recommendation on defendant’s

motion for summary judgment. Magistrate Judge Deborah Robinson

issued a Report and Recommendation on March 23, 2020. On May 8,

2020, Plaintiff Michele Parker filed a “Response” to the Report

and Recommendation in which she states that she “will not

readdress” the Report and Recommendation. ECF No. 32 at 2.

Pursuant to Federal Rule of Civil Procedure 72(b), once a

magistrate judge has entered a recommended disposition, a party

may file specific written objections. The district court “must

determine de novo any part of the magistrate judge’s disposition

that has been properly objected to,” and “may accept, reject or




1 Gordon Hartogensis, the current Director of the Pension
Guarantee Benefit Corporation is substituted for Joshua Gotbaum,
the former Director of the Pension Guarantee Benefit
Corporation, pursuant to Federal Rule of Civil Procedure 25(d).
                                1
modify the recommended disposition.” Fed. R. Civ. P. 72(b)(3).

Proper objections “shall specifically identify the portions of

the proposed findings and recommendations to which objection is

made and the basis for objection.” Local R. Civ. P. 72.3(b); see

also Taylor v. District of Columbia, 205 F. Supp. 3d 75, 79

(D.D.C. 2016) (“[A] district court may review only those issues

that the parties have raised in their objections to the

Magistrate Judge’s report . . . .”) (internal quotation marks

omitted). Ms. Parker has not “specifically identif[ied] [any]

portions of the proposed findings and recommendations to which

objection is made and the basis for objection.” Local R. Civ. P.

72.3(b). The Court has carefully reviewed the Report and

Recommendation and, having received no objections within the

meaning of Local Civil Rule 72.3(b), accepts the findings and

ADOPTS the recommendations of Magistrate Judge Robinson

contained in the Report and Recommendation.

     Accordingly, it is hereby

     ORDERED that defendant’s motion for summary judgment is

GRANTED; and it is further

     ORDERED that judgment is ENTERED in favor of defendant.

     SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          September 2, 2021



                                 2